         Case 1-20-40988-nhl           Doc 27       Filed 06/16/20   Entered 06/16/20 12:49:20




UNITED STATES BANKRUPTCY COURT                                          Return Date: 6/17/20
EASTERN DISTRICT OF NEW YORK                                            Time: 9:30 a.m.
--------------------------------------------------------X
In Re:                                                                  Chapter 13
                                                                        Case No.: 20-40988-nhl
Denise Clarke,
                                             Debtor.
---------------------------------------------------------X

  SUPPLEMENTAL RESPONSE TO COURT’S ORDER TO SHOW CAUSE TO DISMISS
                              CASE

        David Alishaev, the undersigned, of The Alishaev Law Group, attorney for Denise Clarke

(the “Debtor”), the Debtor in the above-referenced bankruptcy proceeding, submits this

supplemental response to the Court’s Order to Show Cause to dismiss the above-referenced

bankruptcy proceeding and states as follows:

        1.       I am a partner of Alishaev Law Group, attorneys for the Debtor, and as such I am

fully familiar with the facts surrounding this bankruptcy case and this motion. I submit this

supplemental response to the Court’s Order to Show Cause to Dismiss the above-referenced

bankruptcy case for failure to file all of the required schedules and statements pursuant to Section

521of Title 11 of the United States Code (the “Bankruptcy Code”).

        2.       In the response that I initially submitted to the Court, I explained that since the filing,

the Debtor began negotiating with the Bank for a resolution to the foreclosure action and the Debtor

and the Bank are working on a short sale. I also indicated that the Debtor expressed her desire to

withdraw the chapter 13 petition.

        3.       In light of these developments, I explained that this office prepared an application for

the Debtor seeking to voluntarily withdraw her petition but we did not receive the application we

prepared back from the Debtor. I also explained we were having difficulty getting in contact with

the Debtor.
        Case 1-20-40988-nhl        Doc 27     Filed 06/16/20       Entered 06/16/20 12:49:20




       4.      Since I filed my response, this office has received from the Debtor via regular mail,

the signed application seeking to voluntarily withdraw the chapter 13 petition. I am attaching the

application to this response as an Exhibit.

       Wherefore, in view of the foregoing, the Debtor has no objection to the Court’s order to

show cause seeking a dismissal of the above-referenced action and for such other, further and

different relief as this Court deems just, proper and equitable.

Dated: Forest Hills, New York
       June 16, 2020
                                                              The Alishaev Law Group
                                                              Attorney for the Debtor

                                                      By:_____David Alishaev_________
                                                           David Alishaev
                                                            100-15 Queens Blvd., Suite 203
                                                            Forest Hills, New York 11201
                                                            718-489-2030
